DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8, 10-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamatianos et al. (US. Patent App. Pub. No. 2018/0217844, “Kalamatianos” hereinafter) in view of Harris (US. Patent App. Pub. No. 2017/0024848).
As per claim 1, Kalamatianos teaches an apparatus, comprising: 
a set of multiple hardware pipelines (Fig. 2, ¶ [18], multiple parallel processing units) configured to: 
store data for a first portion of a graphics frame (addressed below in combination with Harris) in a first architectural register, including storing values for respective threads of a single-instruction multiple-data (SIMD) group in thread-specific versions of the first architectural register (storing values in vector register file (VRF) 310 in respective banks (310i) for a SIMD unit, which are specific to threads in the SIMD group, see ¶ [25], and [28-29] referring to Fig. 3 and 4); 
store data for a second portion of the graphics frame in a second architectural register, including storing values for respective threads of the SIMD group in thread-specific versions of the second architectural register (as addressed above); 
execute, using routing circuitry, an instruction to: 
store a proper subset of the thread-specific versions of the first architectural register in thread-specific versions of a third architectural register; 
store a proper subset of the thread-specific versions of the second architectural register in thread-specific versions of the third architectural register (¶ [22] and [31], i.e. storing group of thread (wavefront) to be executed on a single SIMD unit in InstFIFO 320); and 
wherein the storage of the proper subsets moves values from thread-specific versions of the first and second architectural registers to other threads’ versions of the third architectural register for the SIMD group (at best understood by the examiner as instructions from the same wavefront are sent to the same InstFIFO 320 (¶ [31]) because it is not clear what is meant by other threads’ versions of the third architectural register).
Kalamatianos does not expressly teach storing data for a first/second portion of a graphics frame in the architectural registers. 
Harris teaches a similar method of storing data for specific threads in registers (¶ [124-125], wherein the method further includes storing data for portion of a graphics frame in the architectural registers for the threads (¶ [60] in combination with ¶ [124-125]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Harris and incorporate into the method as taught by Kalamatianos, the advantage of which is to process graphics data using tile-based rendering (see ¶ [151-152]).
As per claim 2, the combined teachings of Kalamatianos and Harris further includes wherein the proper subsets are of contiguous groups of threads (Kalamatianos, ¶ [31], scheduling instructions of a group of threads, (i.e., a wavefront) for execution on the VALU 330). 
As per claim 4, the combined Kalamatianos-Harris also teaches execution circuitry configured to perform an operation specified by the instruction on values from thread-specific versions before moving respective thread-specific outputs of the operation to the third architectural register (Kalamatianos, ¶ [28], i.e. operating on the source operands before forwarding to the InstFIFOs 320).
As per claim 5, the combined Kalamatianos-Harris further teaches wherein the routing circuitry includes a multiplexer level configured to select, for respective threads in the SIMD group, from between a value from the first architectural register and a value from the second architectural register (Kalamatianos, Fig. 3, muxes 312, ¶ [28]).
As per claim 8, the combined Kalamatianos-Harris also teaches wherein the routing circuitry is included in a pipeline stage between operand read circuitry and execution circuitry (Kalamatianos, Fig. 3, compute pipe stages, ¶ [27-28]).
As per claim 10, the combined Kalamatianos-Harris further teaches wherein the routing circuitry is configured to move values from thread-specific versions of architectural registers for multiple input operand positions of the instruction (Kalamatianos, ¶ [28], “direct operand values coming from the VRF banks in VRF 310 ultimately to one or more of VALU 330 ALU Pipeline lanes”).
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.

Claims 3, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamatianos et al. (US. Patent App. Pub. No. 2018/0217844) in view of Harris (US. Patent App. Pub. No. 2017/0024848) further in view of Abel et al. (US. Patent App. Pub. No. 2005/0286633, “Abel”).
As per claim 3, the combined Kalamatianos-Harris does not expressly teach wherein the instruction is a shift and fill instruction that specifies a number of threads for the movement of values from thread-specific versions of the first and second architectural registers to other threads’ versions of the third architectural register for the SIMD group. 
However, Abel teaches a similar method of executing SIMD instructions by selecting operands from register (¶ [14-15]), and further teaches wherein the instruction is a shift and fill instruction (Fig. 3-5, ¶ [23]) that specifies a number of threads for the movement of values (Fig. 5, ¶ [39]) from thread-specific versions of the first and second architectural registers to other threads’ versions of the third architectural register for the SIMD group (as addressed in claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught Abel and apply to the method as taught by the combined Kalamatianos-Harris, the advantage is for moving blocks of pixels (¶ [26]).
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.

Claims 6-7, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamatianos et al. (US. Patent App. Pub. No. 2018/0217844) in view of Harris (US. Patent App. Pub. No. 2017/0024848) further in view of Dogon et al. (US. Patent App. Pub. No. 2014/0122551, “Dogon”).
As per claim 6, the combined Kalamatianos-Harris fails to explicitly teach wherein the apparatus is configured to perform one or more image filtering operations based on pixel data stored in the third architectural register by the instruction.
However, Dogon teaches a similar image processing method using SIMD instruction (¶ [29-30]), wherein the method also comprises perform one or more image filtering operations based on pixel data stored in the third architectural register by the instruction (¶ [34-38]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Dogon and incorporate into the method as taught by the combined Kalamatianos-Harris, the advantage is for filtering image during processing.
As per claim 7, the combined Kalamatianos-Harris fails to explicitly teach wherein the apparatus is configured to perform a convolution operation by moving a window in the graphics frame by executing multiple instructions to update contents of the third architectural register.
However, Dogon teaches this feature (see ¶ [60], and ¶ [77-79]).
Thus, claim 7 would have been obvious over the combined references for the reason above.
Claim 14, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamatianos et al. (US. Patent App. Pub. No. 2018/0217844) in view of Harris (US. Patent App. Pub. No. 2017/0024848) further in view of in view of Madduri et al. (US. Patent App. Pub. No. 2019/0199370, “Madduri”).
As per claim 9, the combined Kalamatianos-Harris does not expressly teach conversion circuitry configured to convert thread-specific versions of the first and second architectural registers to a different format before storage in thread-specific versions of the third architectural register for the instruction.
However, in a similar method to that of Kalamatianos (see Abstract, ¶ [19], and Fig. 2), Madduri teaches converting the input operands for the registers from a first format having to a second format and storing in the destination operands (¶ [22-25] referring to Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Madduri in combination with the method as taught by the combined Kalamatianos-Harris, the advantage is to fit the size of the registers (¶ [73-75]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611